William Griggs plaint. conta Peter Chock Defend* in an action of the case for that the sd Peter Chock hath forfitd his bond for the Summe of one hundred pounds in money, woh said bond was made by the Exchange of money whereby hee the sd Chock was bound to stand to agree with and fulfill an award given under the hands and Seales of Iabez Salter Edward Lilley and Nathanael Barnes upon [ 594 ] The 16th of April last past and woh sd Award the sd Chock hath not fulfilled as shalbee made appear which hath been much to the plaint8 damage with other due damages &ca. . . . The Iury . . . found for the Defend* costs of Court: The plaint, appealed from this Iudgem* unto the next Court of Assistants and put in security for prosecution thereof to effect.
*1043[ The award in question appears to have been the following (S. F. 1800.4):
Whereas Peter Chock and. William Griggs have drawn up Articles of Agreement bearing date the .8th of Ianr last past as by them the sd Articles may appear, and whereas differences have arisen by and between them the sd Chock and Griggs in and about the fulfilling of the sd Articles, and whereas this .16th of April. 1679. the sd Chock and Griggs have by the Exchange of a Shilling interchangeably each with other bound themselves under the penalty of One hundred pounds in money each to other to stand to the Award and Arbitration of Jabez Salter Edward Lilley & Nathaniel Barnes and to agree with and fulfill the said Award being given under their hands and Seales:
Wee therefore the Arbitrators and Umpire do award & Arbitrate as followeth. That Wm Griggs shall forthwith go with Marshall Webb, and shall exonerate & discharge all goods person mony debts or Estate whatsoever which the sd Griggs hath already Seized or Attached as Peter Chocks goods person mony debts or Estate And that the sd Peter Chock shall do the same in the behalfe of the goods Estate or person of Wm Griggs, and that Peter Chock shall assigne make over and confirme unto Wm Griggs all and every part of that debt or debts whatsoever woh mr Humphry Davie doth owe or is indebted unto the sd Peter Chock and shall fully exonerate and acquit the sd mr Davie of the same And that Wm Griggs shall deliver forthwith unto Peter Chock the one halfe and no more of all Empty Caske which have been emptyed upon Racking cureing or fining of wines whatsoever and also one halfe of all Lees & wines thereon w4soeur wch have been left of all wines racked cured or fined between them both. And also that Peter Chock shall pay in money unto Wm Griggs Five and Fifty Shillings in money assoon as the former part of this Award is fulfilled and also that Wm Griggs shall pay two thirds of the charge of the house and Peter Chock one third thereof And that Peter Chock and Wm Griggs shall fully and absolutly exonerate a'cquit and discharge each other their heires Exeers Admrs & Assignes of and from all Actions and causes of Action debt debts Summe and Summes of money Accompts Articles of Agreem4 whatsoever especially those Articles bearing date the ,8th of Ianr last past w4 soeur from the begining of the world to this day and shall Seale and deliver the same each to other. And that this Award and every part thereof bee fully com-pleate and finished on or before the four and twentieth day of this month. Witness our hands and Seales this. 16th April. 1679.
Jabez Salter a Seale
Edward Lillie a Seale
Nat: Barnes a Seale
Owned in Court by Edwd Lillie and Nath: Barnes. 30th July. 1679. to bee their Award, and Chock acknowledged themselves so bound as above is expres’t
Vera Copia . . . Jsa Addington Cler.
J: Addington Cler.
There are a number of depositions on file, all to the same tenor as the following (S. F. 1800.15):
The Deposition of Nathaniel Peirse aged .28. yeares or thereabout testifieth. that I this deponent sometime in the latter part of April last being at the house of Nathaniel Barnes there being present William Griggs and Peter Chock and *1044there sd William Griggs did desire me to take notice that hee did tender and would deliver unto Chock his part of Lees and empty Caske which was I understood for the fulfilling of an Award of Arbitration between them, but Chock refused Saying there was not his whole part; but William Griggs told him sd Chock that his part was set aside for him and that none of it was diminished, and that hee could if need take his Oath to it whereat Peter Chock seemed to bee prittey well Satisfied and further Saith not. Sworn in Court .30. July. 1679.
Vera Copia Attest1 Jsa Addington Cler
Griggs issued a Reasons of Appeal (S. F. 1800.5) and Chock an Answer (S. F. 1800.6), of which the following paragraph is the only one that is comprehensible to the editor:
And J humbly Conceue as yr honor8 will finde y* Jt had been more Just for me y® defend* to haue prosecuted griggs: for detaining from & nott deleue[rm]g to me my Empty Cask & Leas of wine or wine tharon y* is fuley Expresed Jn ye Award he shuld dwo & speeds Testemoney cleare y* J demanded butt when J came J culd have none wethout J vld take about 10 gall for about a pipe full y* was betwext vs being ye produce of about 40 pipes wdne orderd & racked for mr daue besides y® quantey of royall y* J had of malego wine & Leas of mr peter Sargent y* griges still keepeth from me & has sence sould part of, y* has bin much to yr Defend® wrong & damedg Jn detayning y* from him y* Jn his way he mite haue Advanced upon, which to Avoide Contenshon your defend* did for bare suing for And yett am willing to sett all things torites betwene orselfes he paying for ye vnnesesary Cost trubell & Charge he has put me two J desire y® honoerd Excuse for Jnlarging apon this point. . . .
The Court of Assistants (Records, i. 140) confirmed the former judgment and assessed 20s 6d costs on Griggs.]